                                          Case 4:20-cv-05309-PJH Document 49 Filed 09/09/20 Page 1 of 2




                                  1

                                  2

                                  3

                                  4                                    UNITED STATES DISTRICT COURT

                                  5                                NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      COLIN SCHOLL, et al.,
                                                                                        Case No. 20-cv-05309-PJH
                                  8                      Plaintiffs,

                                  9             v.                                      ORDER GRANTING MOTION FOR
                                                                                        LEAVE TO FILE BRIEF FOR AMICI
                                  10     STEVEN MNUCHIN, et al.,                        CURIAE
                                  11                     Defendants.                    Re: Dkt. No. 40

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Before the court is a motion for leave to file brief for amici curiae. Dkt. 40. No

                                  15   party opposes the motion.

                                  16          “The district court has broad discretion to appoint amici curiae.” Hoptowit v. Ray,

                                  17   682 F.2d 1237, 1260 (9th Cir. 1982). “There are no strict prerequisites that must be

                                  18   established prior to qualifying for amicus status; an individual or entity seeking to appear

                                  19   as amicus must merely make a showing that his/its participation is useful to or otherwise

                                  20   desirable to the court.” In re Dynamic Random Access Memory (DRAM) Antitrust Litig.,

                                  21   No. 02-md-01486-PJH, 2007 WL 2022026, at *1 (N.D. Cal. July 9, 2007). “District courts

                                  22   frequently welcome amicus briefs from non-parties concerning legal issues that have

                                  23   potential ramifications beyond the parties directly involved or if the amicus has ‘unique

                                  24   information or perspective that can help the court beyond the help that the lawyers for the

                                  25   parties are able to provide.’” NGV Gaming, Ltd. v. Upstream Point Molate, LLC, 355 F.

                                  26   Supp. 2d 1061, 1067 (N.D. Cal. 2005) (quoting Cobell v. Norton, 246 F. Supp. 2d 59, 62

                                  27   (D.D.C. 2003)).

                                  28          Having reviewed the motion, and for good cause shown, the court hereby
                                          Case 4:20-cv-05309-PJH Document 49 Filed 09/09/20 Page 2 of 2




                                  1    GRANTS the motion for leave to file a brief for amici curiae. The subject briefs are

                                  2    deemed filed as of the date of the filing of the request for permission, and if opposed, no

                                  3    replies are permitted.

                                  4           IT IS SO ORDERED.

                                  5    Dated: September 9, 2020

                                  6                                                /s/ Phyllis J. Hamilton
                                                                                   PHYLLIS J. HAMILTON
                                  7                                                United States District Judge
                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    2
